UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7348


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1; 7:03-cv-00024-F)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Claude    Wendell         Bellamy     appeals     the      district     court’s

order denying his motion for a certificate of appealability.                                  We

have       reviewed     the    record          and     find    no        reversible     error.

Accordingly we dismiss the appeal.                      Bellamy has filed a motion

for    a    certificate       of    appealability         in    this      court,      which   is

denied.        He     has    failed       to    show    that    the       district     court’s

assessment      of     his    constitutional           claims       to    be    debatable      or

wrong.        Slack v. McDaniel, 529 U.S. 473, 484 (2000); Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                              We dispense with

oral       argument     because         the    facts    and    legal       contentions        are

adequately      presented          in    the    materials      before          the   court    and

argument would not aid the decisional process.



                                                                                     DISMISSED




                                                 2